Per curiam.
This disciplinary matter is before the Court on Rose Eugenie Goffs Motion to Lift Suspension of License, which this Court has deemed to be a Petition for Reinstatement. In January 2004, Goff was suspended for one year with her right to resume law practice conditioned upon a determination by the State Bar’s Lawyer Assistance Program, based upon a review of the report of her treating physician or counselor, that she is competent to resume the practice of law and that there is no credible basis to believe that her resumption of practice would pose a threat of harm to clients or to the public. See In the Matter of Goff, 277 Ga. 528 (591 SE2d 819) (2004). The State Bar has filed a response requesting that Goff be reinstated to the practice of law, observing that Goff submitted a letter from the State Bar’s Lawyer Assistance Program stating that she has been evaluated by a licensed clinical social worker who determined that Goff would pose no threat of harm to clients or the public if she were to resume the practice of law and that, accordingly, Goff has met this Court’s conditions for reinstatement.
We have reviewed the record in this matter and agree with the State Bar that Goff should be reinstated to the practice of law. Accordingly, this Court hereby orders that Rose Eugenie Goff be reinstated as an attorney licensed to practice law in the State of Georgia.

Petition for reinstatement accepted.


All the Justices concur.